Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-19, 84, 87-89 are pending.  
Priority
Instant application 16210414, filed claims benefit as follows:

    PNG
    media_image1.png
    56
    346
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In the response received 07/25/2022, Applicant amended the claims to require that when D1 is diaryl amine and one of RD is an aryl then the aryl is not substituted.  Applicant amendment has been considered and is found to be persuasive.  The 102/103 rejections of record are withdrawn in view of the amendment.
Examiner expanded his search (see rejection below).
Claims 9, 12-16 and 89  are withdrawn as not reading on the expanded specie.  

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 17-19, 84, 87-88 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO-2016181846 (“the ‘846 publication”, made of record on the IDS).
This rejection applies to an expanded specie.
The ‘846 publication teaches for example:


    PNG
    media_image2.png
    445
    581
    media_image2.png
    Greyscale
.

	In this case, with respect to T-183, T-186 for example, the A1 = pyrimidine-LA, R1 and R5 = heteroaryl, R2-R4 = D1 where D1 = LD-carbazole.  In this case, at least condition 1 and 2 are met and the substituent is carbazole not a diarylamine so the final “provided” language does not apply.  Further, the ‘846 publication teaches device components (see for example embodiments at [0357] which require device components) and figures with components listed.




Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622